IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  : No. 328
                                        :
APPOINTMENT OF ADMINISTRATIVE           : JUDICIAL CLASSIFICATION DOCKET
JUDGE OF THE ORPHANS COURT              :
DIVISION OF THE FIRST JUDICIAL          :
DISTRICT OF PENNSYLVANIA                :
                                        :
                                        :
                                        :
                                        :


                                      ORDER


PER CURIAM
         AND NOW, this 18TH day of December 2014, in accordance with the general

supervisory powers vested in this Court by Article V, Section 10 of the Pennsylvania

Constitution, the Honorable Matthew D. Carrafiello is hereby appointed as

Administrative Judge of the Orphans Court Division of the First Judicial District of

Pennsylvania for a period of three years or at the pleasure of the Court, effective

January 1, 2015.